PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/401,725
Filing Date: 2 May 2019
Appellant(s): JOSEPHSON et al.



__________________
David M. Marcus
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/17/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/25/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
	The following ground(s) of rejection are applicable to the appealed claims
Claims 1—6 and 8-21 stand rejected under 35 U.S.C. § 103 over Tanner et al. (U.S. Patent No. 6,024,942 (“Tanner”) in view of Bui et al.(U.S.. 2009/0246159 (“Bui”), Chang et al. (WO. 2016/082061 (“Chang”), and Duffet et al.(U.S. 2007/0009453 (“Duffet’”).
Claims 1-6 and 8-20 stand provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1- 22 of U.S. Patent Application No. 16/001 ,868. 

(2) Response to Argument
With regard to the 103 rejection, Appellant argues that (1) “the Examiner clearly errs by taking teachings from Tanner which are not properly present in the reference. Claim 1 recites, inter alia, that the silicone phase comprises two or more film formers present from about 0.1% to about 5.0% by weight and a blend of silicones present from about 20% to about 35% by weight, based on the total weight of the composition and that the blend of silicones comprises at least one of each of a low viscosity silicone fluid, at least one silicone co-emulsifier, and at least one self-emulsifying silicone elastomer. Furthermore Appellant argues that the Examiner looks to Tanner as disclosing a  species, and Tanner explicitly discloses that these are three distinct exemplary formulas. Formula I of Tanner has 0.5% by weight each of cyclomethicone (and) dimethiconol and cyclomethicone (and) dimethicone copolyol. Formula I of Tanner does not include any dimethicone (and) dimethiconol. Formulas II and III of Tanner, in contrast, each recite 1% by weight of dimethicone (and) dimethiconol, but do not include any cyclomethicone (and) dimethiconol or cyclomethicone (and) dimethicone copolyol. As such, Tanner does not disclose the combination of dimethicone (and) dimethiconol with either or both of cyclomethicone (and) dimethiconol or cyclomethicone (and) dimethicone copolyol, and the Examiner’s rejection of claim 1 is clearly erroneous.
2. Appellant also argued that the Examiner has failed to provide any persuasive rationale as to how a person having ordinary skill in the art would have optimized the amounts of the blend of silicones to the claimed range, or why they would have been motivated to do so, especially when the amounts disclosed by the Tanner is well over an order of magnitude smaller.
 In response Appellant’s argument is found not persuasive for the following reasons: Specifically because Tanner does teach a sunscreen composition (see col. 1, lines 10+) comprising two or more silicone film formers such as dimethiconol and dimethicone at 1.0% each see col. 20, lines 50+), it should be noted that part a of claim 1 recites that . Whether it is a sole mention of as asserted by Appellant does not negate the fact that Tanner teaches the combination and used it in a formula. Claim interpretation as interpreted by the Examiner is that Tanner does not have to include cyclomethicone as asserted. The claim is in its alternative and therefore the claim limitation is met (see as further limited instant claim 6). Appellant is arguing what is not claimed. 
2. Appellant’s argument is found not persuasive because Tanner teaches a blend of silicon in a composition such as dimethicone and dimethiconol with cyclomethicone and dimethicone copolymer at 0.5% each.  Bui teaches as combination (see 0184 as stated in the office action) wherein the combination is 30%. Appellant should note that the concentration of the active ingredient of instant claim 1 as stated in the office action is a result-effective variable, i.e., a variable that achieves a recognized result and, therefore, the determination of the optimum or workable dosage range would have been well within the practice of routine experimentation by the skilled artisan, absent factual evidence to the contrary, and, further, absent any evidence demonstrating a patentable difference between the compositions used and the criticality of the amount(s). 

With regard to the nonstatutory-type double patenting rejection, Appellant did not present arguments against this rejection in the Appeal Brief. Accordingly, examiner respectfully requests that this rejection be affirmed.


Respectfully submitted,
/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615    
                                                                                                                                                                                                    Conferees:
.
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615        
                                                                                                                                                                                                /Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.